DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/22 has been entered.
Response to Amendment
In the amendment dated 5/2/22, the following has occurred: claims 1 and 6 has been amended; claim 5 has been cancelled; and new claims 21-22 has been added.
Claims 1-4 and 6-22 are pending.  Claims 1-4, 6-17 and 21-22 are examined in this office action.  This communication is a Non-Final Rejection in response to the "Amendment" and "Remarks" filed on 5/2/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-2 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., US 20150188188 (as cited on the IDS).
As to Claim 1:	Zhang discloses a battery module, comprising:
	a first cell comprising a first cell anode having a first cell anode active material, and a first cell cathode having a first cell cathode active material, wherein at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode); and
a second cell comprising a second cell anode having a second cell anode active material, and a second cell cathode having a second cell cathode active material, wherein at least 60 wt% of the second cell anode active material is a lithium titanate oxide when an entire content of the second cell anode active material is considered 100 wt% (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
wherein the battery module includes a plurality of the first cell and at least one of the second cell (see “first and second active material chemistries are different…”, [0008, 0037]), and
the plurality of the second cell is electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on).

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

A reference disclose can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.” In this case, the reference discloses that the plurality of a first cell and a second cell of a different material chemistries can be combined.  The first anode can be graphite and a second anode can be LTO as shown in paragraph 0043.  Thus, a person skilled in the art would be able to readily envision a plurality of cell having graphite and at least one cell having LTO as Zhang effectively teaches the claimed embodiment.  (see MPEP 2231.02 III Genus-Species Situations)
As to Claim 2:
	Zhang discloses the lithium titanate oxide is Li4Ti5O12 or Li4/3Ti5/3O4 where x = 4/3 or 1.33, y = 5/3 or 1.67, and a = b= c = d = 0 [0038].
As to Claim 8:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate compound (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 9:
	Zhang discloses the battery module is configured to balance each of the first cell and the second cell based on its state of charge, such that, when the battery module is balanced, each of the first cell and the second cell reaches the same state of charge (see “… perform load balancing between the battery modules 28 and 30, determine a state of charge of each battery…”, [0033] – note that since the battery module of Zhang is capable to performing balancing voltage/load/charge s to reach a certain state of charge for each battery, it is capable of performing the function above.  Furthermore, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).
As to Claim 10:
	Zhang discloses the battery module is configured to determine the state of charge based on a voltage of the second cell (see “… the voltage window the first battery module may be determined by a state of charge (SOC) range... the second battery module is considered to be “voltage matched” to the firs battery module when the overlap of the voltage profile and the voltage window occurs in a desired SOC range in which the second battery module is operated…”, [0022, 0023, 0033, 0040]).
As to Claim 11:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate when an entire content of the first cell cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Li1+xM1aXbPOx formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca, Ba, Al, Sc and Nd; 0<x<0.15; a>0; b=>0; and a+b=1 (see “… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 12:
	Zhang discloses the first cell cathode active material further comprises a compound according to formula (B):
Li1+xNiaM2dO2 formula (B);
wherein, in formula (B), M2 is at least one selected from the group consisting of Co, Al and Mn; 0<x<0.15; a>0; d>0; and a+d=1 (see “… a combination of cathode active material… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 13:
	Zhang discloses the first cell cathode electrode active material is a compound according to formula (D):
Li1+xCoO2 formula (D);
wherein, in formula (D), 0<x<0.15 (see “… LiCoO.sub.2 (LCO)…”, [0038]).
As to Claim 14:
	Zhang discloses a battery system, comprising:
	a first battery module which is the battery module according to claim 1 (see claim 1 above); and
a second battery module, the second battery module comprising a plurality of second battery module cells electrically connected in series (see “second battery module 28 are connected in series with one another…”, [0041]; “Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof… a 12 V lithium ion battery may include six in-series lithium nickel manganese cobalt oxide…” [0021]).
wherein
the first battery module is connected in series with the second battery module (see “second battery module 28 are connected in series with one another…”, [0041]),
each of the second battery module cells comprises a second module anode having a second module anode active material, and a second module cathode having a second module cathode active material (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
at least 60 wt% of the second module anode active material is graphite, Si, SiOx, or a blend thereof when an entire content of the second module anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode),
at least 51 wt% of the second module cathode active material is a lithiated phosphate when an entire content of the second module cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Lit+xM1aXpPO4 formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca,
Ba, Al, Sc and Nd; 0<x<0.15; a>0; b>0; and a+b=1 (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
Claim Rejections - 35 USC § 103
Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhang, US 20150188188 (as cited on the IDS).
As to Claim 3:
	Zhang discloses another of the first cell electrically connected in parallel to each of the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	In the alternative, Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 4:
	Zhang discloses another of the second cell electrically connected in parallel to each of the second cell (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	In the alternative, Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
Claims 1-4, 6-17, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 20150188188 (as cited on the IDS).
As to Claim 1:	Zhang discloses a battery module, comprising:
	a first cell comprising a first cell anode having a first cell anode active material, and a first cell cathode having a first cell cathode active material, wherein at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode); and
a second cell comprising a second cell anode having a second cell anode active material, and a second cell cathode having a second cell cathode active material, wherein at least 60 wt% of the second cell anode active material is a lithium titanate oxide when an entire content of the second cell anode active material is considered 100 wt% (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
wherein the battery module includes a plurality of the first cell and at least one of the second cell (see “first and second active material chemistries are different…”, [0008, 0037]), and
the plurality of the second cell is electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on).

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Specifically, Zhang teaches that for example, cell 44a can be a different chemistry than cell 44b, which means that a cell 44c or cell 3 can be different from cell 2 and be the same as cell 1.  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 2:
	Zhang discloses the lithium titanate oxide is Li4Ti5O12 or Li4/3Ti5/3O4 where x = 4/3 or 1.33, y = 5/3 or 1.67, and a = b= c = d = 0 [0038].
As to Claim 3:
	Zhang discloses another of the first cell electrically connected in parallel to each of the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 4:
	Zhang discloses another of the second cell electrically connected in parallel to each of the second cell (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the
As to Claim 6:
	Zhang discloses a plurality of the second cell electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells, such that none of the first cells in the plurality of the first cells is electrically connected in series to another of the first cell in the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 7:
	Zhang discloses another of the first cell electrically connected in parallel to each of the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]), and
another of the second cell electrically connected in parallel to each of the plurality of the second cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 8:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate compound (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 9:
	Zhang discloses the battery module is configured to balance each of the first cell and the second cell based on its state of charge, such that, when the battery module is balanced, each of the first cell and the second cell reaches the same state of charge (see “… perform load balancing between the battery modules 28 and 30, determine a state of charge of each battery…”, [0033] – note that since the battery module of Zhang is capable to performing balancing voltage/load/charge s to reach a certain state of charge for each battery, it is capable of performing the function above.  Furthermore, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).
As to Claim 10:
	Zhang discloses the battery module is configured to determine the state of charge based on a voltage of the second cell (see “… the voltage window the first battery module may be determined by a state of charge (SOC) range... the second battery module is considered to be “voltage matched” to the firs battery module when the overlap of the voltage profile and the voltage window occurs in a desired SOC range in which the second battery module is operated…”, [0022, 0023, 0033, 0040]).
As to Claim 11:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate when an entire content of the first cell cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Li1+xM1aXbPOx formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca, Ba, Al, Sc and Nd; 0<x<0.15; a>0; b=>0; and a+b=1 (see “… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 12:
	Zhang discloses the first cell cathode active material further comprises a compound according to formula (B):
Li1+xNiaM2dO2 formula (B);
wherein, in formula (B), M2 is at least one selected from the group consisting of Co, Al and Mn; 0<x<0.15; a>0; d>0; and a+d=1 (see “… a combination of cathode active material… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 13:
	Zhang discloses the first cell cathode electrode active material is a compound according to formula (D):
Li1+xCoO2 formula (D);
wherein, in formula (D), 0<x<0.15 (see “… LiCoO.sub.2 (LCO)…”, [0038]).
As to Claim 14:
	Zhang discloses a battery system, comprising:
	a first battery module which is the battery module according to claim 1 (see claim 1 above); and
a second battery module, the second battery module comprising a plurality of second battery module cells electrically connected in series (see “second battery module 28 are connected in series with one another…”, [0041]; “Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof… a 12 V lithium ion battery may include six in-series lithium nickel manganese cobalt oxide…” [0021]).
wherein
the first battery module is connected in series with the second battery module (see “second battery module 28 are connected in series with one another…”, [0041]),
each of the second battery module cells comprises a second module anode having a second module anode active material, and a second module cathode having a second module cathode active material (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
at least 60 wt% of the second module anode active material is graphite, Si, SiOx, or a blend thereof when an entire content of the second module anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode),
at least 51 wt% of the second module cathode active material is a lithiated phosphate when an entire content of the second module cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Lit+xM1aXpPO4 formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca,
Ba, Al, Sc and Nd; 0<x<0.15; a>0; b>0; and a+b=1 (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 15:
	Zhang discloses the battery system comprises a plurality of the second battery module and first battery module [0021].  However, Zhang does not disclose that there is one and only one of the first battery module.
	However, Zhang does teach that a single module or multiple modules can come together in different arrangement as to form a battery system and to sufficient store and/or distribute electrical power having the desired load [0021, 0041, 0058].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, or in combination having only one of certain module and multiple of other module as to effectively achieve the desired electrical power [0021].
As to Claim 16:
	Zhang discloses the battery module is configured to determine the state of charge based on a voltage of the second cell (see “… the voltage window the first battery module may be determined by a state of charge (SOC) range... the second battery module is considered to be “voltage matched” to the firs battery module when the overlap of the voltage profile and the voltage window occurs in a desired SOC range in which the second battery module is operated…”, [0022, 0023, 0033, 0040]).
As to Claim 17:
	Zhang discloses the battery system, comprising:
	A plurality of the battery module according to claim 7 connected in series (see claim7 above; “second battery module 28 are connected in series with one another…”, [0041]; “Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof… a 12 V lithium ion battery may include six in-series lithium nickel manganese cobalt oxide…” [0021]).
As to Claim 21:
	Zhang discloses a battery module, comprising:
	a first cell comprising a first cell anode having a first cell anode active material, and a first cell cathode having a first cell cathode active material, wherein at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode); and
a second cell comprising a second cell anode having a second cell anode active material, and a second cell cathode having a second cell cathode active material, wherein at least 60 wt% of the second cell anode active material is a lithium titanate oxide when an entire content of the second cell anode active material is considered 100 wt% (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
wherein the battery module includes a plurality of the first cell and at least one of the second cell (see “first and second active material chemistries are different…”, [0008, 0037]), and
the plurality of the second cell is electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells, and none of the first cells in the plurality of the first cells is electrically connected in series to another of the first cell in the plurality of the first cells (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on).

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Specifically, Zhang teaches that for example, cell 44a can be a different chemistry than cell 44b, which means that a cell 44c or cell 3 can be different from cell 2 and be the same as cell 1.  In order words, Zhang discloses that the module can have a plurality of first cell alternating with the second cells while the first cell can be connected to each other in parallel.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 22:
	Zhang discloses a battery module, comprising:
	a first cell comprising a first cell anode having a first cell anode active material, and a first cell cathode having a first cell cathode active material, wherein at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode); and
a second cell comprising a second cell anode having a second cell anode active material, and a second cell cathode having a second cell cathode active material, wherein at least 60 wt% of the second cell anode active material is a lithium titanate oxide when an entire content of the second cell anode active material is considered 100 wt% (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
wherein the battery module includes a plurality of the first cell and at least one of the second cell (see “first and second active material chemistries are different…”, [0008, 0037]), and
the plurality of the second cell is electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells, and none of the first cells in the plurality of the first cells is electrically connected in series to another of the first cell in the plurality of the first cells (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on).

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Specifically, Zhang teaches that for example, cell 44a can be a different chemistry than cell 44b, which means that a cell 44c or cell 3 can be different from cell 2 and be the same as cell 1.  In order words, Zhang discloses that the module can have a plurality of first cell alternating with the second cells while the first cell can be connected to each other in parallel.  As regard to having additional battery cell that has a different configuration than the configuration above, Zhang has already disclosed that the group of batteries can be arranged in any manner as taught above in order to provide the necessary power to the devices.
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, and/or in combination as to effectively achieve the desired electrical power [0021].
Moreover, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed arrangements of batteries in series and in parallel are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed batteries arrangement was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).


Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
	Applicant’s first argument is that Zhang does not anticipated or render obvious the claim as Zhang does not disclose an alternative of a first cell having graphite and a second cell having lithium titanium oxide.  However, as shown above, Zhang discloses in paragraph 0041 that the multiple battery cells with the same chemistry can be connected with one another, or one or more battery cells having different chemistry.  Zhang further discloses in paragraph 0037 that a first cell 44a can have a different battery chemistry when connected to an adjacent cell 44b, which can then be different from a battery cell 44c as shown in Figure 3.   Thus, Zhang has clearly established that the reference readily envisage the claimed arrangement of alternating a first battery with a second battery to form a battery module.

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

Furthermore, a reference disclose can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.”
Applicant’s second contention is that Zhang does not disclose the function of LTO as heat insulator and/or heat sink.  However, Zhang clearly discloses the same material and arrangement, thus, it is contended that Zhang’s battery is capable of performing as a heat sink or heat insulator.  It is also noticed that the applicant has not established how the material or structure of Zhang’s batteries is different from that of the claimed invention.  Also, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “LTO-based anode… as a heat-sink or heat insulator) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s third contention is that Zhang does not address the technical problem and solution with the benefits as argued (See Remarks Pg 5-8).  However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Even if Zhang is silent on the argued technical problem or solution, Zhang has different advantages such as improving flexibility of the battery [0006] and generally improving high coulomb efficiency and/or a higher power charge acceptance rate [0032], which leads to the same claimed battery.
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723